Citation Nr: 0303889	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-06 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare Network, Upstate 
New York Network Authorization Office, Canandaigua NY


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran for a 
coronary angioplasty and related treatment at the Wilson 
Hospital (Cardiology Associates, P.C.) on October 9-11, 2001.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran is reported to have had active military service 
from March 1959 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Healthcare Network, Upstate New York 
Network Authorization Office (AO), Canandaigua NY, which 
denied the veteran's claim for VA payment of the cost of 
private medical services provided him for a coronary 
angioplasty and related treatment at the Wilson Hospital 
(Cardiology Associates, P.C.) on October 9-11, 2001..


REMAND

The AO denied the veteran's claim for payment of unauthorized 
medical expenses on the basis that the treatment provided for 
cardiac disability was not for a service connected disability 
in accordance with 38 C.F.R. § 17.120(a).  While this appears 
to be true, the veteran's claims folder was not forwarded to 
the Board together with the AO appeal file, so there is no 
way for the Board to properly assess this conclusion.  

However, the AO failed to consider and apply newly 
regulations applicable to this claim at 38 C.F.R. §§ 17.1000-
17.1008, which provide for "Payment or reimbursement for 
emergency services for non-service connected conditions in 
non-VA facilities."  The effective date of these regulations 
predate the veteran's private hospital treatment in October 
2001, and are fully applicable to the veteran's claim.  
Without additional evidentiary development, the Board is 
unable to apply these new regulations in the first instance 
to the veteran's appeal.  A copy of these regulations have 
been placed in the AO appeal file.    

38 C.F.R. § 17.1002 provides the substantive rules for 
possible payment of expenses of private emergency treatment 
of non-service connected disability.  Payment may be made 
only if all pre-conditions listed at (a) through (i) are met.  
Each pre-condition must be addressed and the AO must perform 
any evidentiary development necessary to adequately address 
each pre-condition.  While all pre-conditions should be 
addressed, the Board finds that the questions presented at 
subsections (a), (b), (c), (d), and (g) are the pivotal 
issues presented.  Additionally, the AO should determine 
whether the veteran is claiming costs of medical transport 
and, if so, decide that issue in accordance with 38 C.F.R. 
§ 17.1003.  Finally, 38 C.F.R. § 17.1006 specifically 
dictates which VA medical official(s) (decisionmakers) must 
make final decisions on certain issues, and the subsequent 
decision(s) made pursuant to this Remand should be made by 
the appropriate official, and this fact must be directly 
addressed in the body of the decision.  

The copies of records from Chenango Memorial hospital from 4 
to 9 October 2001 are of extremely poor quality, many cannot 
be read.  Clearer copies should be obtained.  There does not 
appear to be complete copies of records of the veteran's 
treatment at the Wilson Hospital (Cardiology Associates, 
P.C.) from 9 to 11 October 2001, other than billing 
statements.  Complete and legible copies of records of the 
veteran's treatment at the Wilson Hospital from 9 to 11 
October 2001 should be obtained.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
not clearly applicable to the veteran's claim because the 
implementing regulations address 38 C.F.R. § Chapters 3 and 
4, but not 17.  See 38 C.F.R. § 3.159.  However, the statutes 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 makes no such 
distinction.  The VCAA requires VA to make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants of 
the evidence necessary to substantiate claims.  It would seem 
prudent to provide fair notice to the veteran by sending him 
copies of the regulations governing payment of expenses of 
private emergency treatment of non-service connected 
disability, and to tell him the evidence he needs to submit, 
and to offer to help him collect such evidence, if he 
requests help.  The veteran will need to assist in developing 
his own claim by addressing the issues presented in 38 C.F.R. 
§§ 17.1000-17.1008 (principally §§ 17.1002, 17.003, 17.004).  

The veteran is shown to be represented by the New York State 
Division of Veterans' Affairs by a VA Form 21-22, dated April 
2002, on file.  However, it does not appear that the 
representative was given an opportunity to present evidence 
or argument in the veteran's behalf.  See 38 C.F.R. § 20.600.   

For these reasons, the case is remanded to the AO for the 
following action:

1.  The AO should review the provisions of 
38 C.F.R. §§ 17.1000-17.1008 and notify the veteran 
of the evidence necessary to substantiate his claim 
for payment of expenses of private emergency 
treatment of non-service connected disability.  The 
veteran should be asked to clarify exactly what 
expenses he is claiming.  This notification should 
include copies of 38 C.F.R. §§ 17.120 and 17.1000-
17.1008.  The AO should offer to assist the veteran 
if he needs help securing any necessary evidence.  
The veteran should be given a reasonable amount of 
time to submit a revised application for payment of 
expenses of private emergency treatment of non-
service connected disability, with any evidence or 
argument he may have in support.  All development 
action should be documented in the AO appeal file.  

2.  The AO should obtain legible copies of all 
records of the veteran's treatment at the Chenango 
Memorial hospital from 4 to 9 October 2001.  The AO 
should obtain legible copies of all records of the 
veteran's treatment at the at the Wilson Hospital 
(Cardiology Associates, P.C.) from 9 to 11 October 
2001 (aside from any necessary copies of billing 
statements).  All evidence obtained should be 
placed in the AO appeal file.  

3.  After completing the above development, the 
appropriate decisionmaker(s) in accordance with 
38 C.F.R. § 17.1006 should reconsider the veteran's 
claim in accordance with the provisions of 
38 C.F.R. §§ 17.1000-17.1008.  The reported written 
decision must address all pre-conditions listed at 
(a) through (i) of 38 C.F.R. § 17.1002.  With 
respect to the emergent nature of these medical 
expenses [§ 17.1002 (b),(c),and (d)] this must 
include a competent medical (i.e. a Doctor's) 
opinion as to when, if ever, during the private 
medial treatment claimed, the emergency ended.  If 
the decision does not grant the veteran the claimed 
benefit, the decision should be put in the form of 
a Supplemental Statement of the Case, which 
includes a recitation of all applicable laws and 
regulations and which addresses the AO's efforts to 
notify and assist the veteran with his claim.  The 
veteran and representative must be notified of the 
decision.  An appeal has already been perfected 
with the filing of the VA form 9 on file, dated in 
June 2002.  However, the veteran should be given 
the opportunity of responding to any negative 
decision, and the veteran's representative must 
also be given this opportunity.  The case should 
then be returned to the Board in compliance with 
appellate procedures.  If the appeal is returned to 
the Board, the veteran's VA claims folder must be 
forwarded to the Board along with the AO appeals 
file.  

The veteran need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the AO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



